DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Specification 
The disclosure is objected to because of the following informalities: 
Page 3, line 2 - “axially forwardly” should be written as “axially forward”.
Page 3, line 6 - “axially forwardly” should be written as “axially forward”.
Page 5, line 20 – “the third chamber 50 is visible in Figures 2 to 5” should be rewritten as “the third chamber is visible in Figures 2 to 4” as the third chamber #50 is not shown in Figure 5.
Page 8, line 2 - “axially forwardly” should be written as “axially forward”.
Page 8, line 20 – “axially forwardly” should be written as “axially forward”.
Page 8, line 22 – “axially forwardly” should be written as “axially forward”.
Page 8, line 25 – “axially forwardly” should be written as “axially forward”.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 9, 10, and 18 are objected to because of the following informalities:
Claim 1, line 14 – “where in the first syringe position” should be rewritten as “wherein when the syringe is in the first syringe position” as to further link the first syringe position to the position of the syringe itself. Currently, the wording of claim 1, line 14 could be read in a manner where the propellant is in the first syringe position, which to 
Claim 1, line 18 – “where in the second syringe position” should be rewritten as “wherein when the syringe is in the second syringe position” as to further link the second syringe position to the position of the syringe itself.   Currently, the wording of claim 1, line 18 could be read in a manner where the propellant is in the second syringe position, which to the examiner’s understanding is not what the Applicant intends. In order to prevent the interpretation of the claim where the propellant is in the second syringe position the examiner suggests the revision of the claim as written above.
Claim 3, line 2 – “wherein in the first stopper position” should be rewritten as “wherein when the stopper is in the first stopper position” as to further link the first stopper position to the stopper itself. Currently, the wording of the claim 3, line 2 could be read in a manner where the propellant is in the first stopper position, which to the examiner’s understanding is not what the Applicant intends. In order to prevent the interpretation of the claim where the propellant is in the first stopper position the examiner suggests the revision of the claim as written above.
Claim 3, lines 3-4 – “and in the second stopper position” should be rewritten as “and when the stopper is in the second stopper position” as to further link the second stopper position to the stopper itself. Currently, the wording of the claim 3, line 3-4 could be read in a manner where the propellant is in the second stopper position, which to the examiner’s understanding is not what the Applicant intends. In order to prevent the 
Claim 5, line 2 – “the device” should be rewritten as “the medicament delivery device”.
Claim 9, line 3 – “axially forwardly” should be rewritten as “axially forward” as the examiner believes this is a grammar mistake and is easier to understand rewritten as suggested above.
Claim 10, line 6 – “axially forwardly” should be rewritten as “axially forward” as the examiner believes this is a grammar mistake and is easier to understand rewritten as suggested above.
Claim 18, line 2 – “the device” should be written as “the medicament delivery device”.
Appropriate correction is required.
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A biasing mechanism configured to axially move…” in claim 1, line 11.
“The biasing mechanism is configured to axially move…” in claim 4, line 2.
“An expandable drive mechanism configured to receive…” in claim 5, line 2.
“The drive mechanism being expandable…” in claim 5, line 4.
“The expandable drive mechanism to cause forward axial movement…” in claim 5, line 5.
“The biasing mechanism is configured to axially move…” in claim 10, line 2.
“The biasing mechanism is compressible…” in claim 10, line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure of the biasing mechanism is clarified and provided in the specification within page 3, line 8 and page 5, line 1-7 where the specification recites that the biasing mechanism may be a resilient flexible member or a spring. Claim 11 also provides the structure of the biasing mechanism.
The structure of the expandable drive mechanism is clarified and provided in the specification within page 2, lines 28-32 and page 5, lines 9-24, where the specification recites that the expandable drive mechanism comprises of a first part, a second part, and a third chamber. Claims 7 and 8 also provide the structure of the expandable drive mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the third syringe position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, “the third syringe position” will be interpreted as “a third syringe position”.
Claim 7 recites the limitation "the drive housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 7 has recited the limitation “the drive housing” twice. Currently in each instance there is insufficient antecedent basis for this limitation in the claim. However, the correction of the first recitation of “the drive housing” to “a drive housing” would then provide the necessary antecedent basis for the second recitation.
For the purposes of examination, the first recitation of the limitation “the drive housing” will be interpreted as “a drive housing”.
Claim 8 recites the limitation “the expandable drive mechanism” in line 2. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, claim 8 will be dependent from claim 5 as that would provide the proper dependency for the limitation “the expandable drive mechanism”.
Claim 14 recites the limitation "the drive mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, “the drive mechanism” will be interpreted as “a drive mechanism”.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-11, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Jacobsen et al. (US 6,045,534; Jacobsen hereinafter).
With respect to claim 1, Jacobsen discloses a medicament delivery device (Fig. 2A, #10) comprising: 
a housing (Fig. 2A, #12);
a syringe (Fig. 2A, #16, #20) axially movable in the housing (Fig. 2a, #12), the syringe (Fig. 2A, #16, #20) having a barrel (See Fig. 1, #16); 
a stopper (Fig. 2A, #21) axially movable (See Figs. 2A-2D) in the barrel (See Fig. 1, #16) the stopper (Fig. 2A, #21) separating a first chamber (See Fig. 2A, the volume between frustoconical surface #68 and seal #21) and a second chamber (Fig. 2A, #14) from one another (As shown in Figure 2A, seal 21 would fluidically seal any liquid within the first chamber and prevent it from reaching the second chamber, thereby separating the first chamber and the second chamber), the first chamber (Fig. 2A, the volume between the frustoconical surface #68 and seal #21) being axially forward (See Fig. 2A) of the stopper (Fig. 2A, #21) and configured to receive a medicament (See Col. 5, lines 41-55 “The drug will thus be almost entirely evacuated from the drug capsule 18 except for the amount held between the puncture seal 21 and the piston 16 in the frustoconical surface 68”, where the first chamber is the volume between the frustoconical 
a biasing mechanism (Fig. 2A, #23) configured to axially move (See Figs. 2A-2D and Col. 4, lines 15-18 “A coil spring 23 is provided…in order to bias the piston core 20...away from the end cap 24”) the syringe ( Fig. 2A, #16, #20) in the housing (Fig. 2A, #12) between a first syringe position (See Fig. 2B) and a second syringe position (See Fig. 2C) in response to a first reduction in the vapour pressure (See Col. 5, lines 21-29 “allows the gases generated by the ignition of the propellant 58 to escape therethrough. The coil spring 23 can then retract the piston 16…back into the housing 12”) in the second chamber (Fig. 2A, #14).
wherein when the syringe (Fig. 2A, #16, #20) is in the first syringe position (Fig. 2B) venting of the propellant (Fig. 2A, #58) from the second chamber (Fig. 2A, #14) through a first fluid pathway (Fig. 2A, #63) is permitted to enable the first reduction in the vapour pressure in the second chamber (See Col. 5, lines 21-29 “the pressure generated within the chamber 14 forces the melted solder from the via vent 63 and allows the gases generated by the ignition of the propellant 58 to escape therethrough. The coil spring 23 can then retract the piston 16…back into the housing 12”); and a second fluid pathway (See Col. 5, lines 26-29 “a vent in the housing 
This embodiment of Jacobsen fails to teach a second fluid pathway where when the syringe is in the first syringe position venting of the propellant from the second chamber through the second fluid pathway is substantially prevented. This embodiment of Jacobsen also fails to teach that wherein when the syringe is in the second syringe position venting of the propellant from the second chamber through the second fluid pathway is permitted to enable a second reduction in the vapour pressure in the second chamber.
However, another embodiment (Figs. 4-5) of Jacobsen teaches a second fluid pathway (Fig. 4, #105) wherein when a syringe (Fig. 4, #109 and #122) is in a first syringe position (When the syringe, #109 and #122, is moving axially forward but prior to it moving past the vent 105) venting of a propellant (See Col. 6, lines 27-30 “A vent is provided in housing 107 to vent gas generated during combustion of propellant once the piston 109 has moved passed the vent 105”) from a second chamber (See examiner annotated Fig. 4 below) through the second fluid pathway (Fig. 4, #105) is substantially prevented (venting from the  second fluid pathway is prevented until after the syringe has moved past the vent 105); and
wherein when the syringe (Fig. 4, #109 and #122) is in the second syringe position (after the syringe #109 and #122 has moved past the vent #105) venting of the propellant from the second chamber (See examiner annotated Fig. 4 below) through the second fluid pathway (Fig. 4, #105) is permitted to enable a second reduction in the vapour pressure (See Col. 6, lines 27-30 “A vent is provided in housing 107 to vent gas generated during combustion of propellant once the piston 109 has moved passed the vent 105”) in the second chamber (See examiner annotated Fig. 4 below).

    PNG
    media_image1.png
    723
    514
    media_image1.png
    Greyscale

 It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the first embodiment of Jacobsen shown in Figures 1-Figures 2A-2D with the feature of a second fluid pathway shown in the embodiment of Jacobsen shown in Figures 4-5. One of ordinary skill in the art would have been motivated to make this modification, because it is also desirable to provide a vent in the housing that allows gases to be vented when the piston has traveled a substantial length of the housing (See Jacobsen Col. 5, lines 26-29).
The medicament delivery device of Jacobsen modified in view of another embodiment taught by Jacobsen will hereinafter be referred to as the modified medicament delivery device of Jacobsen.
With respect to claim 3, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 1, and the modified medicament delivery device of Jacobsen further teaches that when the stopper (Fig. 2A, #21) is in the first stopper position (See Fig. 2A prior to the solder being forced from the vent 63) venting of the propellant (Fig. 2A, #58) from the second chamber (Fig. 2A, #14) through the first fluid pathway (Fig. 2A, #63) is substantially prevented (See Col. 5, lines 14-26 “When the solder melts the pressure generated within the chamber 14 forces the solder from the via vent 63 and allows gases generated…to escape therethrough”, the time directly before the solder has been forced out from the vent 63 is when the stopper is in the first stopper position and the venting is prevented) and when the stopper is in the second stopper position (See Fig. 2B) venting of the propellant (Fig. 2A, #58) from the second chamber (Fig. 2A, #14) through the first fluid pathway (Fig. 2A, #63) is permitted (Once the solder has been forced out of the vent 63 venting is permitted) to enable a first reduction in the vapour pressure in the second chamber (Fig. 2A, #14).
With respect to claim 4, 
With respect to claim 5, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 1, and Jacobsen further teaches that the medicament delivery device (Fig. 2A, #10) further comprises an expandable drive mechanism (Col. 4, line 53 – Col. 5, line 29) configured to receive the propellant (Fig. 2A, #58) from the propellant source (The propellant source is the container that held the propellant prior to it being placed within recess 52) to provide a vapour pressure to the drive mechanism, the drive mechanism being expandable (See Figs. 2A-2D and the expansion caused by the propellant as described in Col. 4, line 53 – Col. 5, line 29) in response to receiving the vapour pressure in the expandable drive mechanism to cause forward axial movement (See location of syringe, #16 and #20, progressing from Figure 2A through Figure 2D) of the syringe (Fig. 2A, #16, #20) in the housing (Fig. 2A, #12).
With respect to claim 6, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 5, and Jacobsen further teaches that the syringe (Fig. 2A, #16, #20) is axially movable between a third syringe position (Fig. 2A) and the first syringe position (Fig. 2B) in response to the vapour pressure being received in the expandable drive mechanism (See Col. 4, line 53 – Col. 5, line 29).
With respect to claim 8, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 5, and Jacobsen further teaches that the expandable drive mechanism (See Col. 4, line 53 – Col. 5, line 29) at least partially defines a third chamber (Fig. 2A, #52) configured to receive the propellant (Fig. 2A, #58) from the propellant source (The propellant source is the container that held the propellant prior to it being placed within recess 52) and the second chamber (Fig. 2A, #14) is configured to receive the propellant (Fig. 2A, #58) from the propellant source (In this instance the propellant source is being interpreted as the second option noted in the rejection of claim 1 – i.e. as any container/source that held the 
With respect to claim 9, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 1, and Jacobsen further teaches that the biasing mechanism (Fig. 2A, #23) is compressible (See Figs. 2A-2D) in response to the syringe (Fig. 2A, #16, #20) being moved axially forward relative to the housing (Fig. 2A, #12) so as to provide at least in part a biasing force for biasing the syringe (Fig. 2A, #16, #20) between the first syringe position (Fig. 2B) and the second syringe position (Fig. 2C) (See Col. 5, lines 21-29 “allows the gases generated by the ignition of the propellant 58 to escape therethrough. The coil spring 23 can then retract the piston 16…back into the housing 12”).
With respect to claim 10, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 5, and Jacobsen further teaches that the biasing mechanism (Fig. 2A, #23) is configured to axially move (See Figs 2A-2D and Col. 5, lines 21-29) the syringe (Fig. 2A, #16, #20) between the second syringe position (Fig. 2C) and a third syringe position (Fig. 2D) in response to the second reduction in the vapour pressure in the second chamber (See Col. 6, lines 27-30 “A vent is provided in housing 107 to vent gas generated during combustion of propellant once the piston 109 has moved passed the vent 105”. Piston #109 is analogous to #16 and once it has moved past vent #105 then the second reduction in vapour pressure in the second chamber occurs. The second reduction in vapour pressure causes the syringe to move from the second syringe position to the third syringe position); and

With respect to claim 11, the modified medicament delivery device of Jacobsen teaches that the claimed invention of claim 1, and Jacobsen further teaches that the biasing mechanism (Fig. 2A, #23) comprises a spring (See Col.4, 15-18 “coil spring”).
With respect to claim 13, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 1, and the modified device of Jacobsen further teaches the medicament delivery device (Fig. 4, #121) comprises a sealing surface (See examiner annotated Fig. 4 where #109 is analogous with #16 of Figures 2A-2D) configured to selectively seal an opening (See examiner annotated Figure 4 below) of the second fluid pathway (Fig. 4, #105) to selectively prevent venting (depending on the location of #109 in Figure 4 determines if the vent is open or closed) of the propellant from the second chamber (See examiner annotated Fig. 4 below) through the second fluid pathway (Fig. 4, #105).

    PNG
    media_image2.png
    664
    605
    media_image2.png
    Greyscale

With respect to claim 14, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 13, and the modified medicament delivery device of Jacobsen further teaches the sealing surface (See examiner annotated Fig. 4 above) seals the opening (See examiner annotated Fig. 4 above) of the second fluid pathway (Fig. 4, #105) in response to the vapour pressure in a drive mechanism (the sealing surface would seal the opening as the expandable drive mechanism expands until #109 moves past the vent #105).
With respect to claim 15, 
With respect to claim 16, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 13, and Jacobsen further teaches that the sealing surface (See examiner annotated Fig. 4) comprises a resilient material (See Col. 4, lines 3-5 “a piston 16…preferably comprised of polycarbonate” where piston #16 is analogous to piston #109 and therefore the sealing surface is comprised of polycarbonate which is known to be a resilient material).
With respect to claim 18, the modified medicament delivery of Jacobsen teaches the claimed invention of claim 1, and Jacobsen further teaches that the medicament delivery device further comprises the propellant source (Fig. 2A, #52).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Anderson et al. (US 2015/0151047; “Anderson ‘047” hereinafter).
With respect to claim 2, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 1, but Jacobsen is silent with regards to the first and second fluid pathways being configured to enable a faster flow rate of propellant out of the second chamber when venting the propellant from the second chamber through the second fluid pathway than when venting the propellant from the second chamber through the first fluid pathway.
However, Anderson ‘047 teaches that vent holes may be any shape, size or configuration provided that it permits vaporized propellant to pass therethrough. (See [0220]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the first and second fluid pathways of the modified medicament delivery device of Jacobsen such that a faster flow rate of propellant occurs when venting the propellant from the second chamber through the second fluid pathway than when .

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Adair et al. (US 7,658,734; “Adair” hereinafter).
With respect to claim 17, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 13, and Jacobsen teaches a sealing surface (See examiner annotated Fig 4 above) which is selectively open depending on the axial movement of the syringe #16 and #20 due to the propellant. However, Jacobsen fails to teach that the housing comprises the sealing surface.
Nonetheless, Adair teaches a housing (See Fig. 7, #12) comprising a sealing surface (See Col. 6, lines 25-39 “The vent ports 24 permit equalization of pump housing pressure to atmospheric pressure. Hydrophobic material (not shown) covers the interior openings of the vent ports 24. Hydrophobic material permits air to pass through the material while preventing water or other liquids from doing so” where the sealing surface is the hydrophobic material).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the opening of the modified medicament delivery device of Jacobsen to incorporate the sealing surface (i.e. the hydrophobic material) such that the sealing surface covers the opening as taught by Adair. One of ordinary skill in the art would have been motivated to make this modification, because the hydrophobic material would permit air to .
 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Anderson et al. (GB 2537639; “Anderson ‘639” hereinafter).
With respect to claim 19, the modified medicament delivery device of Jacobsen teaches the claimed invention of claim 1, but Jacobsen fails to teach that the propellant source comprises a volume of a liquefied gas propellant. 
However, Anderson ‘639 teaches a propellant source may contain a liquefied gas (See [0011]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the propellant source of the modified medicament delivery device such that it contains a liquefied gas as taught by Anderson ‘639. One of ordinary skill in the art would have been motivated to make this modification, as it would have been prima facie obvious to substitute equivalents known for the same purpose of providing a vapour pressure to expand the drive mechanism. Therefore the one of ordinary skill would have been motivated to substitute the propellant of the modified medicament device of Jacobsen with the liquefied gas of Anderson ‘639.
With respect to claim 20,
However, Anderson ‘639 teaches that a propellant source comprises a propellant which includes at least one of the group consisting of a hydrofluoroalkane (“HFA”) and a hydrofluoroolefin (“HFO”) (See [0017] of Anderson ‘639).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the propellant of the propellant source of the modified medicament delivery device of Jacobsen such that it includes at least one of the group consisting of a hydrofluoroalkane (“HFA”) and a hydrofluoroolefin (“HFO”) as taught by Anderson ‘639. One of ordinary skill in the art would have been motivated to make this modification, as it would have been prima facie obvious to substitute equivalents known for providing the same purpose of providing a vapour pressure to expand the drive mechanism. Therefore one of ordinary skill in the art would have been motivated to substitute the propellant of the modified device of Jacobsen with the propellant taught by Anderson ‘639.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 7, while Jacobsen, considered to be the closest prior art of record, teaches the limitations of claim 5 as described in the above rejections, Jacobsen is silent to the limitations of in combination with the limitations of claims 5 and 1.
As to claim 12, while Jacobsen, considered to be the closest prior art of record, teaches the limitations of claim 1 as described in the above rejections, Jacobsen is silent to the limitation of the stopper is configured to selectively separate an opening of the first fluid pathway and the second chamber from one another to selectively prevent venting of the propellant from the second chamber through the first fluid pathway in combination with the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Examiner, Art Unit 3783